Citation Nr: 1511827	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO. 13-11 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Veteran represented by:	Tiana Peterson, Attorney at Law


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1976 to March 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. In that decision, the RO denied service connection for an acquired psychiatric disorder.

The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all. Clemons v. Shinseki, 23 Vet. App. 1 (2009). As such, the Board has expanded the claim for service connection for schizophrenia to a claim for service connection for an acquired psychiatric disorder, to include schizophrenia.

The Veteran was notified in October 2013 that he had been scheduled for a December 2013 Travel Board hearing at the New York RO. The Veteran's attorney was carbon copied on the notice letter. The Veteran failed to report for the hearing, without explanation or any request to reschedule, and therefore the hearing request is considered withdrawn. 38 C.F.R. § 20.704(d). 

In December 2014 correspondence the Veteran's attorney indicated that she did not receive notice of the Veteran's hearing. See December 2014 Representative's Statement at 2 n.4. However, the representative did not specifically request a new hearing, nor advance a good cause argument for why the hearing was missed. See 38 C.F.R. § 20.704(d). Further, unlike with the VA examination, a copy of the hearing notice letter sent to the Veteran is of record, and the letter notes the attorney was carbon copied. Thus, the Board accepts the December 2014 letter as proffering good cause for the missed VA examination, but not as a request for a new hearing. Should the Veteran or his representative decide that a hearing is desired, argument specifically requesting a new hearing and providing good cause for missing the December 2013 hearing may be submitted.

The Board remanded the issue on appeal for additional development in February 2014. As part of its remand, the Board found new and material evidence sufficient to reopen the current claim had been submitted. As such, the issue of reopening need not be addressed here.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

A June 2007 private treatment record reflects that the Veteran is in receipt of Social Security Administration (SSA) entitlements. See June 15, 2007 Discharge Note. It does not appear, however, that the RO attempted to obtain the administrative decision and the records upon which SSA relied in reaching its decision. VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims. Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). Those records should be requested, and associated with the Veteran's claims file.

The Veteran was scheduled for a VA psychiatric examination in October 2014, to which he did not report. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). A failure to report, without a showing of good cause, results in an original claim for service connection being adjudicated based on the evidence of record, which the RO did in denying the claim. See 38 C.F.R. § 3.655; Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005). In December 2014 correspondence, the Veteran's attorney stated that she was not provided with notice of the Veteran's appointment, and thus could not attempt to ensure the Veteran's attendance. The attorney also indicated the Veteran is intermittently homeless and seeks care at the Woodhull Hospital in Brooklyn, and as a result, likely did not receive notice of his examination himself. There is nothing in the record to indicate that these assertions are not credible. Further, a copy of the notice letter concerning the examination is not in the physical or electronic claims file. Thus, there is no evidence that a notice letter was in fact sent, which corroborates the representative's arguments. Thus, the Board finds that good cause has been shown, and therefore the claim must be remanded so that the Veteran can be scheduled for a new examination, properly notified thereof, and given an opportunity to attend.

While on remand, appropriate efforts must be made to obtain any further records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Obtain, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.

2. Appropriate efforts should be made to obtain and associate with the case file any further treatment records (private and/or VA) identified and authorized for release by the Veteran.

3. All actions to obtain the records noted above should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given an opportunity to provide them in accordance with the provisions of 38 C.F.R. § 3.159.

4. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA psychiatric examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's acquired psychiatric disorder. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the questions below.

a) Is there clear and unmistakable evidence that the Veteran's current psychiatric disorder, to include schizophrenia, pre-existed his active duty service?

Review of the entire claims file is required; however attention is invited to November 1976 to January 1977 service treatment records indicating pre-service hospitalizations.

b) If so, is there clear and unmistakable evidence the current psychiatric disorder, to include schizophrenia, was not permanently worsened beyond the natural progress of the disability during his service?

Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable. Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service."

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the psychiatric disorder by active duty service.

c) If the answer to either questions (b) or (c) directly above is "no," is it at least as likely as not (a fifty percent probability or greater) that the Veteran's current psychiatric disorder, to include schizophrenia, was incurred or aggravated in service?

A detailed rationale supporting the examiner's opinions should be provided. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5. The Veteran and his representative must be given adequate notice of the date and place of any requested examination. A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder if the Veteran fails to report for the examination. The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

6. Thereafter, readjudicate the issues on appeal as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




